     Case 5:18-cv-01005-JGB-KK Document 41 Filed 06/21/19 Page 1 of 4 Page ID #:184




1     JOSEPH H. HUNT
      Assistant Attorney General
2     GUSTAV W. EYLER
      Director
3     Consumer Protection Branch
      NATALIE N. SANDERS
4     Trial Attorney
             Consumer Protection Branch
5            U.S. Department of Justice
             450 5th Street, NW, Suite 6400-South
6            Washington, D.C. 20530
             Telephone: (202) 598-2208
7            Facsimile: (202) 514-8742
             E-mail: Natalie.N.Sanders@usdoj.gov
8
      Attorneys for Plaintiff
9     UNITED STATES OF AMERICA
10
                               UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                       EASTERN DIVISION
13
14    UNITED STATES OF AMERICA,                     No. 5:18-CV-01005-JBG-KKx
15               Plaintiff,
                                                    Hon. Jesus G. Bernal
16                      v.
17    CALIFORNIA STEM CELL                          PLAINTIFF’S UNOPPOSED MOTION
      TREATMENT CENTER, INC.,                       FOR LEAVE TO FILE MOTION FOR
18    et al.                                        SUMMARY JUDGMENT AND REPLY
                                                    IN EXCESS OF PAGE LIMITS
19               Defendants.
20                                                  Motion Filing Deadline:     July 8, 2019

21                                                  Motion Hearing Deadline: August 5, 2019

22
23
            Plaintiff United States of America hereby moves for entry of an order granting leave
24
      to file a Motion for Summary Judgment (“Motion”) and Reply that exceed the 25–page
25
      and 12–page limitations imposed by Local Rule 11-6 and ¶9(b) of the Court’s Standing
26
      Order. Defendants California Stem Cell Treatment Center, Inc., Cell Surgical Network
27
      Corporation, Elliot B. Lander, M.D., and Mark Berman, M.D., through their counsel, do
28
     Case 5:18-cv-01005-JGB-KK Document 41 Filed 06/21/19 Page 2 of 4 Page ID #:185




1     not oppose this motion.
2           Good cause exists to grant this motion, in support of which the Plaintiff states as
3     follows:
4           1.     Local Rule 11-6 prohibits the parties from filing memoranda that exceed 25
5     pages in length, excluding indices and exhibits, without prior permission of the Court.
6     Paragraph 9(b) of the Court’s Standing Order limits replies to 12 pages.
7           2.     The United States is filing a Motion for Summary Judgment addressing four
8     defendants and their manufacturing operations. For the sake of efficiency, Plaintiff has
9     addressed all of the operations and issues for all four Defendants in the same motion.
10           3.    Due to multiple statutory and regulatory regimes involved, it has not been
11    possible to limit the Motion to 25 pages. For instance, the Motion addresses the
12    complex interplay among the Federal Food, Drug, and Cosmetic Act and related
13    regulations pertaining to, among other things, adulteration, misbranding, and current
14    good manufacturing practice (cGMP); the Public Health Service Act and related
15    regulations pertaining to the treatment of human cells, tissues, and cellular or tissue-
16    based products (HCT/Ps); various legal theories presented by Defendants; and the results
17    of inspections at Defendants’ facilities.
18          5.     Defendants represent that they, similarly, anticipate filing an Opposition to
19    Plaintiff’s Motion for Summary Judgment and may require a commensurate page length
20    to adequately respond to the arguments advanced in the United States’ Motion. The
21    United States expects to file a Reply to Defendants’ Opposition that responds as
22    concisely as the subject matter permits.
23          6.     Plaintiff respectfully submits that the Court will be aided by a thorough
24    presentation of the issues by both parties, necessitating the requested enlargement of the
25    25-page limit for memoranda of law to 40 pages, and enlarging the 12-page limit for
26    replies to 15 pages.
27          7.     Neither side will be prejudiced by the relief sought.
28
                                                   2
     Case 5:18-cv-01005-JGB-KK Document 41 Filed 06/21/19 Page 3 of 4 Page ID #:186




1           WHEREFORE, Plaintiff United States requests that the Court enter the enclosed
2     proposed order enlarging the page limit for Plaintiff’s Motion for Summary Judgment, as
3     well as Defendants’ Opposition thereto, to 40 pages, and enlarging the page limit for
4     Plaintiff’s Reply to 15 pages.
5
6                    STATEMENT OF CONFERENCE OF THE PARTIES
7           This motion is made following the conference of undersigned counsel with
8     counsel for Defendants, Matthew M. Gurvitz of Venable LLP, which took place on
9     Tuesday, June 11, 2019. Defendants do not oppose Plaintiff’s motion, provided that
10    they receive a commensurate enlargement of the page limitations for their Opposition if
11    the Court grants Plaintiff’s request.
12
13    Dated: June 21, 2019                         Respectfully submitted,
14
15
                                                   /s/ Natalie N. Sanders
16                                                 NATALIE N. SANDERS
17                                                 Attorney for Plaintiff
                                                   UNITED STATES OF AMERICA
18
19
20
21
22
23
24
25
26
27
28
                                                  3
     Case 5:18-cv-01005-JGB-KK Document 41 Filed 06/21/19 Page 4 of 4 Page ID #:187




1                                 CERTIFICATE OF SERVICE
2           I hereby certify that on this 21st day of June 2019, I electronically filed a true and
3     correct copy of the foregoing PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO
4     FILE MOTION FOR SUMMARY JUDGMENT AND REPLY IN EXCESS OF PAGE
5     LIMITS through the Court’s CM/ECF system, which will send a notice of electronic
6     filing to the following:
7
8                                      Celeste M. Brecht
                                       Matthew M. Gurvitz
9                                      Norma N. King
10                                     Witt W. Chang
                                       VENABLE LLP
11
12
13                                                   /s/ Natalie N. Sanders
14                                                   NATALIE N. SANDERS

15
16
17
18
19
20
21
22
23
24
25
26
27
28
